DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021, has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Also in claim 1, third paragraph, the new limitation of “wherein the thermal treatment converts the organic film into an inorganic layer,” was not previously described in the specification, and thus, the new limitations are considered new matter.  Specifically, the specification does provide support for the limitation of a thermal treatment which “converts the organic film into an inorganic layer.”  Where in the original disclosure does the Applicant provide support for this new limitation?
Claims 2-14 depend from claim 1, and thus, are also rejected for the same issues.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 1, the new limitation of “forming a hybrid organic film from a two dimensional transition metal dichalcogenide and a carbon containing process gas,” is unclear because of the phrase “a hybrid organic film.”  The limitation of “a hybrid organic film” was not previously described in the specification, and is not considered a common term to one of ordinary skill in the art.  Thus, the scope of the limitation is unclear and the metes and bounds of the claim cannot be determined.  What does Applicant mean by the limitation of “a hybrid organic film”?
Also in claim 1, the limitation of “wherein the organic film is formed on a substrate” is unclear because of antecedent basis issues.  Is the organic film referring to the previously claimed “hybrid organic film” or another different “organic film”?  Thus, the scope of the limitation is unclear and the metes and bounds of the claim cannot be determined.  
Also in claim 1, the limitation of “wherein the thermal treatment converts the organic film into an inorganic film,” is unclear because the claim previously recites: “thermally treating the organic film to form a treated metal layer.”  Thus, it is unclear if the thermal treatment is required to convert the organic film to a treated metal layer or an inorganic film?  Thus, the scope of the limitation is unclear and the metes and bounds of the claim cannot be determined.  
Claims 2-14 depend from claim 1, and thus, are also rejected for the same issues.


Response to Arguments
Applicant's arguments filed August 2, 2021, have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829